     Case 2:17-cv-02266-JAM-KJN Document 53 Filed 06/04/20 Page 1 of 4

 1   DAVID P. MASTAGNI, ESQ. (SBN 57721)
     david@mastagni.com
 2
     ISAAC S. STEVENS, ESQ. (SBN 251245)
 3   istevens@mastagni.com
     MASTAGNI HOLSTEDT
 4   A Professional Corporation
     1912 “I” Street
 5   Sacramento, California 95811-3151
     Telephone: (916) 446-4692
 6
     Facsimile: (916) 447-4614
 7
     Attorneys for Plaintiffs
 8   CHRIS ANDREW and RICHARD MAYBERRY

 9                               UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11   CHRIS ANDREW and RICHARD                            Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
12   on behalf of all others similarly situated,         JOINT STIPULATION TO CONTINUE
                                                         DEADLINE TO FILE DISPOSITION
13                         Plaintiffs,                   DOCUMENTS
14          v.                                           Hon. John A. Mendez
15   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
16   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
17   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
18   Company,
19                         Defendants.
20

21          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
22   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
23   Investment Services Corporation (“Nationwide”), and International City/County Managers
24   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
25   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire.
26          As previously reported to this Court, the Parties’ signed settlement agreement requires
27   independent fiduciary review prior to the Parties’ filing of dispositional documents.         This
28   independent fiduciary review is not yet complete. The Parties are simply waiting for the fiduciary

                                  JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 53 Filed 06/04/20 Page 2 of 4

 1   to complete its review, however events caused by the COVID-19 Pandemic have caused further
 2   unanticipated delays. For this reason, the Parties again request that the deadline to file final
 3   disposition documents be extended to August 31, 2020, in order to carry out certain terms of the
 4   settlement agreement.
 5          The June 21, 2018 Minute Order set forth a deadline of September 26, 2018 for the Parties
 6   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
 7   requesting the deadline to file final disposition documents be extended to November 16, 2018.
 8   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
 9   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
10   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
11   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
12   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
13   documents be extended to April 19, 2019. (Doc. No. 35). The third stipulated request was granted
14   by the Court on February 21, 2019. (Doc. No. 36). On April 17, 2019, the Parties filed a fourth
15   stipulation requesting additional time to July 19, 2019. (Doc. No. 37). That stipulation was granted
16   by the Court on April 18, 2019. (Doc. No. 38). On July 18, 2019, the Parties filed a fifth stipulation
17   requesting additional time to August 30, 2019. (Doc. No. 40). That stipulation was granted by the
18   Court on July 19, 2019. (Doc. No. 41). On August 30, 2019, the Parties filed a sixth stipulation
19   requesting additional time to October 16, 2019. (Doc. No. 42). That stipulation was granted by
20   the Court on September 3, 2019. (Doc. No. 43). On October 17, 2019 the Parties filed a seventh
21   stipulation requesting additional time to November 22, 2019. (Doc. No. 44). That stipulation was
22   granted by the Court on October 17, 2019. (Doc. No. 45). On November 25, 2019, the Parties filed
23   an eighth stipulation requesting additional time to December 20, 2019. (Doc. No. 46). That
24   stipulation was granted by the Court on November 25, 2019. (Doc. No. 47). On December 20,
25   2019, the Parties filed a ninth stipulation requesting additional time to March 4, 2020. (Doc. No.
26   48). That stipulation was granted by the Court on December 26, 2020. (Doc. No. 49). On March
27   5, 2020, the Parties filed a tenth stipulation requesting additional time to June2, 2020. (Doc. No.
28   50). That stipulation was granted by the Court on March 5, 2020. (Doc. No. 51).
                                                      2
                                   JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                    CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 53 Filed 06/04/20 Page 3 of 4

 1   Dated: June 3, 2020                     Respectfully submitted,
 2                                           MAYER BROWN, LLP
 3

 4                                           By: /s/ Andrew Z. Edelstein (as authorized
                                             6/3/20)
 5                                                  Andrew Z. Edelstein
                                             Attorneys for Defendant
 6                                           INTERNATIONAL CITY/COUNTY
                                             MANAGERS ASSOCIATION-RETIREMENT
 7                                           CORPORATION
 8
     Dated: June 3, 2020                     Respectfully submitted,
 9
                                             O’MELVENY & MYERS LLP
10

11
                                             By: /s/ Susannah K. Howard (as authorized
12                                           6/3/20)
                                                    Susannah K. Howard
13                                           Attorneys for Defendant
                                             NATIONWIDE INVESTMENT SERVICES
14                                           CORPORATION
15   Dated: June 3, 2020                     Respectfully submitted,
16                                           MASTAGNI HOLSTEDT, APC
17

18                                           By: /s/ Isaac S. Stevens
                                             Isaac S. Stevens
19                                           Attorneys for Plaintiffs
                                             CHRIS ANDREW and RICHARD
20                                           MAYBERRY
21   Dated: June 3, 2020                     Respectfully submitted,
22                                           BUCHALTER
23

24                                           By: /s/ Kevin T. Collins (as authorized 6/3/20)
                                                    Kevin T. Collins
25                                           Attorneys for Defendant
                                             CITY OF SACRAMENTO
26

27

28
                                             3
                           JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                            CASE NO. 2:17-CV-02266-JAM-KJN
     Case 2:17-cv-02266-JAM-KJN Document 53 Filed 06/04/20 Page 4 of 4

 1

 2                                             ORDER
 3   IT IS SO ORDERED. The deadline for the Parties to file final disposition documents shall be
 4   extended to August 31, 2020.
 5   Dated: June 3, 2020
 6
                                                      /s/ John A. Mendez
 7                                                    Hon. John A. Mendez
                                                    United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
      732117258                                                  CASE NO. 2:17-CV-02266-JAM-KJN
